DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for infinitely variable height adjustment of the drilling rig” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR1028672.
	With respect to claim 10, FR1028672 disclose a system for positioning a drilling rig arranged to drill in a ground, the system comprising: a positioning jig (43) including at least one coupling portion (41, 42); a drilling rig (8, 9, 11, 14) including at least two coupling portions (35, 36, 37, 38); wherein the system further comprises: at least two anchoring elements (39, 40) including an upper coupling portion (portion above shoes 46, 47) and a lower coupling portion (44, 45), wherein the lower coupling portion (44, 45) of the anchoring element is arranged to be releasably fixed to the ground; and the upper coupling portion of the anchoring element is arranged to be connected to either the coupling portion of the positioning jig (see figure 3, where it is connected with 41, 42 and this arrangement can occur without the drilling rig attached) or to the coupling portion of the drilling rig (see figure 3, where it is connected with 35, 36, 37, 38 and this connection can occur without the jig connected to the anchoring element).
	With respect to claim 11, FR1028672 disclose wherein the positioning jig includes a centering device (43).
	With respect to claim 12, FR1028672 disclose wherein the centering device is a rod (43).
With respect to claim 15, FR1028672 disclose wherein the upper coupling portion of the anchoring element includes means for (tube structure of 39 and 40) a vertical positioning of the corresponding coupling portions belonging to the positioning jig and the drilling rig.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (FR1028672) in view of Ferrand (US 2011/0030982).
	With respect to claim 13, FR1028672 does not disclose an articulated connection.  Ferrand teaches an articulated connection (721) which allows rotation of the connection (shown in figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified FR1028672 and used an articulated connection as taught by Ferrand to allow rotation of anchoring elements.
	With respect to claim 14, FR1028672 in view of Ferrand disclose wherein the articulated connection comprises a universal joint.
	With respect to claim 16, FR1028672 does not disclose a device for infinitely variable height adjustment of the drilling rig.  Ferrand disclose jacks 7 for raising or lowering the apparatus (see paragraph 59).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified FR1028672 by including a variable height adjustment, such as jacks, as taught by Ferrand to allow the anchoring devices to raise and lower the coupled devices.

7.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (FR1028672) in view of Stiles et al. (USP 9,644,337).
	With respect to claim 17, FR1028672 does not disclose a tensioning device.  Stiles disclose a tensioning device to maintain the column level along the x-y axis (see column 13 lines 17-34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a tensioning device in FR1028672 as taught by Stiles in order to maintain the drilling device level.

Allowable Subject Matter
8.	Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the step of removing the positioning jig form the anchoring element and connecting the drilling rig to the anchoring elements in combination with the other limitations of claim 18.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horn et al. (USP 5,437,341) disclose a multi-drill mounter.  Moraly (USP 4,667,746) disclose a mobile apparatus for driving different objects into the ground by impact.  Henderson, Jr. et al. (USP 4,591,296) disclose a temporary guide base retrieval method and apparatus.  Hossfeld (USP 1,888,668) disclose a drilling machine.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672